Mr. Chief Justice Carter delivered the opinion of the court; No abstract of the record in this case has been filed, as required by rule 14. The briefs of the parties agree in the statement that the case was begun by the filing of a bill in chancery by the plaintiff in error against the defendants in error praying for the declaration of a trust in certain real estate in Hamilton county, that the bill was afterward amended and was answered, and that upon a hearing it was dismissed by the court for want of equity. No statement of the allegations of any of the pleadings has been made, and the nature of the controversy is indicated only by what is called "an abstract 'of the evidence contained in a statement, brief and argument filed on behalf of the plaintiff in error. There is no description, either in this so-called abstract or the briefs, of the various tracts of land supposed to be involved, of the instruments by which they are supposed to have been conveyed or the mortgages and other liens supposed, to affect the title. The claims made by the parties as to the value of the land in which the plaintiff in error appears to have had an equity of redemption and as to the value of her interest are widely at variance, the evidence so far as set forth in the briefs is conflicting, and there is no preponderance of the evidence in favor of plaintiff in error. The cause has been submitted in entire disregard of the rules . of the court and no error has been disclosed for which the decree should be reversed. It is therefore affirmed. Decree affirmed.